Citation Nr: 1047396	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served in the Army National Guard from April 1980 to 
September 1983.  During this time, the Veteran served on active 
duty, active duty training or full time training duty from June 
25, 1980, to August 21, 1980; from July 1, 1981, to July 16, 
1981; from April 30, 1983, to May 14, 1983; and from May 30, 
1983, to August 17, 1983.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision, which denied 
service connection for hypertension and denied an application to 
reopen a previously denied claim for service connection for a 
seizure disorder.  

These issues were remanded by the Board for further development 
in December 2008.

With regard to the Veteran's claim for service connection for a 
seizure disorder, the Board notes that the RO characterized this 
issue in the August 2004 rating decision as an application to 
reopen a previously denied claim for service connection for a 
seizure disorder, due to the fact that this claim was previously 
denied in a November 1983 rating decision.  The Board notes, 
however, that, since the November 1983 rating decision, service 
treatment and personnel records that were not considered in the 
initial November 1983 denial of this claim have been associated 
with the claims folder.  According to 38 C.F.R. § 3.156(c), "if 
VA receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim".  As such, the Board finds that, 
due to the newly submitted service treatment and personnel 
records, this issue must be reconsidered as a claim for 
entitlement to service connection, as opposed to an application 
to reopen a previously denied claim for service connection.  

The Board notes that the Veteran's representative submitted 
argument via a Statement of Accredited Representative in Appealed 
Case in December 2008 prior to the December 2008 Board remand.  
The Veteran's representative did not submit argument in the form 
of a Statement of Accredited Representative in Appealed Case or a 
VA-Form 646 after this remand was issued.  However, in an October 
28, 2010, letter, the Veteran's representative was advised that 
he or she had 30 days from the date of this letter to submit a 
VA-Form 646.  As 30 days have since passed, the Board will 
proceed to the merits of the claims.

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not demonstrated to a compensable degree within 
one year of discharge from active duty, and the most probative 
medical evidence of record does not show hypertension to be 
etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military 
service, and may not be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, and 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

VCAA letters dated in June 2004, January 2009, and July 2010 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, the January 2009 and July 2010 letters described 
how appropriate disability ratings and effective dates were 
assigned. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant 
private medical records are in the file.  The Board notes that 
the Veteran asserted in his October 2004 notice of disagreement 
(NOD) that he has received medical treatment at the VA outpatient 
clinic (VAOPC) in Mobile, Alabama.  A Formal Finding of the 
Unavailability of these records was issued in October 2010.  The 
Veteran was notified in an October 2010 letter that these 
treatment records were unable to be located.  He was also 
informed via telephone in October 2010 of VA's inability to 
locate these records.  Additionally, the Board notes that it was 
indicated in an August 2010 VA examination report that the 
Veteran was receiving Social Security Administration (SSA) 
disability benefits for his seizure disorder.  The Veteran has 
never indicated that he is in receipt of SSA disability benefits 
for his hypertension, nor has he indicated that SSA records 
relevant to his hypertension claim exist.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that VA's duty to assist the Veteran extends only 
to obtaining relevant records, and there must be a reason to 
believe that records may give rise to pertinent information to 
conclude that they are relevant.  See Golz v. Shinseki, No. 2009-
7039 (Fed. Cir. Jan. 4, 2010).  As there is no evidence of record 
reflecting that SSA records relevant to the Veteran's 
hypertension exist, and the Veteran has never asserted that such 
relevant records exist or that he would like VA to obtain such 
records, the Board finds that a remand to obtain such records is 
not necessary.  With regard to the Veteran's service treatment 
records, the Board notes that a February 2009 response to a 
request for these records indicated that there are no records at 
code 13 and that, if another request is made, the request should 
be addressed to code 11.  However, the Board notes that the 
original November 1983 request for the Veteran's service 
treatment records was addressed to code 11.  Additionally, the 
Board notes that further requests to the Adjutants General for 
the Veteran's service records yielded additional service 
treatment records, personnel records, and medical board 
proceedings.  Therefore, as exhaustive efforts have been made to 
obtain the Veteran's service records, and the claims file appears 
to now contain all service treatment records, medical board 
proceedings, and relevant personnel records, the Board finds that 
all relevant records identified by the Veteran as relating to 
this claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim. VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided a VA examination for his hypertension claim in August 
2010.  The examiner reviewed the claims file, noted the Veteran's 
assertions, and thoroughly examined the Veteran.  The Board finds 
this examination report and opinion to be thorough and complete.  
Therefore, the Board finds this examination report and opinion 
are sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include hypertension, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran is seeking entitlement to service connection for 
hypertension.  Specifically, the Veteran asserted in his October 
2004 NOD that his hypertension started while he was in the 
military and was aggravated while he was in the military.  

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary at 
889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

A review of the Veteran's service treatment records reveals no 
treatment, complaints, or diagnoses of high blood pressure or 
hypertension. 

The Board notes that the Veteran underwent a VA examination in 
August 2010.  The examiner reviewed the claims file.  The 
examiner noted that the Veteran reported that he was diagnosed 
with high blood pressure in 2009.  He was having some headaches 
at that time and was diagnosed with blood pressure.  Upon 
examination of the Veteran and review of the claims file, the 
examiner diagnosed the Veteran with hypertension .  He noted that 
the Veteran was taking medications.  The examiner further noted 
that the Veteran was diagnosed with hypertension after service 
and that his hypertension was not caused or related to or 
worsened beyond natural progression by military service.  
The Board acknowledges that this examiner only noted 2 of the 
Veteran's blood pressure readings from his service records in the 
August 2010 VA examination report.  However, as the other blood 
pressure readings recorded in the Veteran's service records were 
all also within normal limits, the Board finds there is no reason 
to believe that the examiner noting additional normal blood 
pressure readings in service would have any significant impact on 
this VA opinion.  As such, the Board finds this opinion to be 
probative.

The Board notes that the claims file also contains private 
treatment records.  In a November 2004 private treatment record 
from Chatom Clinic, the Veteran was diagnosed with hypertension, 
not ideally controlled.

With regard to establishing service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a), the Board notes that there is 
no competent medical evidence of record reflecting that the 
Veteran demonstrated hypertension to a compensable degree within 
one year of discharge from active duty.  As such, service 
connection for hypertension cannot be granted on a presumptive 
basis.  

With regard to establishing service connection on a direct basis, 
regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  
Currently, there is no medical evidence of record reflecting that 
the Veteran had hypertension in service and no medical opinion of 
record relating his current hypertension to his active duty 
service.  Moreover, the only medical opinion of record on the 
matter specifically indicates that the Veteran's hypertension was 
not caused or aggravated or worsened beyond natural progression 
by military service.  Therefore, as there is no medical evidence 
of record relating the Veteran's current hypertension directly to 
his active duty service, service connection cannot be warranted 
on a direct basis.  See Shedden, supra. 

The Board acknowledges the Veteran's contention that his current 
hypertension is related to his service.  However, the most 
probative evidence of record does not support this contention.  
The Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  Therefore, while the Board has considered his 
lay assertions, the Board ultimately places more weight on the 
aforementioned VA medical opinion for the reasons discussed 
above.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hypertension must be denied on presumptive and direct bases.  See 
38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran is seeking entitlement to service connection for a 
seizure disorder.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this claim.

Specifically, the Board notes that the Veteran was afforded a VA 
examination in August 2010.  At this examination, the Veteran 
reported that he is currently receiving SSA disability benefits 
for his seizure disorder.  The claims file contains no copies of 
any SSA records.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This includes a duty to assist the Veteran in 
obtaining records in the custody of federal government agencies.  
Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, this issue must be remanded once again in order to 
obtain any available SSA records relating to the Veteran's 
seizure disorder.  While the Board regrets that this issue must 
be remanded a second time, further development in this regard is 
unavoidable, as the Board only became aware of the Veteran's 
receipt of SSA disability benefits through the August 2010 VA 
examination.  

Additionally, as it appears that all available evidence relating 
to the Veteran's seizure disorder claim was not associated with 
the claims file at the time of the August 2010 VA examination, 
the Board finds that a new VA examination should be provided 
based on a complete review of the claims file.  38 U.S.C.A. § 
5103A (West 2002).  As such, the Veteran should be scheduled for 
a VA examination to determine whether his current seizure 
disorder was caused or aggravated by his active duty service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all of the Veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded for 
a seizure disorder must be obtained.  

2.	After all relevant SSA records have 
been associated with the claims file, 
schedule the Veteran for a VA examination 
for his seizure disorder.  All appropriate 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of symptoms relating to his seizure 
disorder.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should determine whether the Veteran has a 
current seizure disorder.  Then, an 
opinion should be provided as to whether 
it is at least as likely as not that his 
current seizure disorder was caused or 
aggravated by his active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

3.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which includes 
a summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


